  Case 20-41227      Doc 39     Filed 07/16/20 Entered 07/16/20 11:01:23        Desc Main
                                  Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 IN RE:                                             §    CASE NO. 20-41227
                                                    §
 ROYAL TRANSPORT EXPRESS, LLC                       §    Chap. 11
                                                    §
                     Debtor,                        §
                                                    §

                  AGREED MOTION TO APPROVE AGREED ORDER
                       CONDITIONING AUTOMATIC STAY


       TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Transportation Alliance Bank, Inc. d/b/a (“TAB Bank”) and Debtor

Royal Transport Express, Inc. (misnamed in its Petition for Relief as Royal Transport Express,

LLC) (the “Debtor”), hereby submits this Agreed Motion To Approve Agreed Order Conditioning

Automatic Stay (the “Motion”) and hereby states, as follows:

       1.     TAB Bank and Debtor requests that the Court enter the Agreed Order submitted

herewith.

       2.     Good cause exists for granting of the requested relief.

              NOTICE TO PARTIES IN INTEREST:

ANY OBJECTION OR REQUEST FOR HEARING MUST BE FILED WITH:

              Clerk, United States Bankruptcy Court
              Eastern District of Texas
              Sherman Division
              660 N. Central Expressway
              Plano, TX 75074

    NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
WRITTEN OBJECTION IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS PLEADING
WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE UNLESS THE
COURT SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF
NO OBJECTION IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER


                                                1
  Case 20-41227       Doc 39    Filed 07/16/20 Entered 07/16/20 11:01:23          Desc Main
                                  Document     Page 2 of 6



GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A
TIMELY MANNER, THE COURT WILL THEREAFTER SET A HEARING. IF YOU
FAIL TO APPEAR AT THE HEARING, YOUR OBJECTION MAY BE STRICKEN. THE
COURT RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.


       WHEREFORE, PREMISES CONSIDERED, TAB Bank and Debtor respectfully

requests that the Court enter the Agreed Order submitted herewith and grant such other relief to

which it may be entitled.

Date: July 16, 2020                         Respectfully submitted,

                                            BY: /s/ Aaron B. Gottlieb
                                            Aaron B. Gottlieb
                                            State Bar No. 24069815
                                            agottlieb@mcglinchey.com
                                            McGlinchey Stafford, PLLC
                                            Three Energy Square
                                            6688 North Central Expressway, Suite 400
                                            Dallas, Texas 75206
                                            Telephone: (214) 445-2445
                                            Facsimile: (214) 445-2450

                                            Attorneys for Transportation Alliance Bank, Inc.




                                            By: /s/ Eric A. Liepins
                                            Eric A. Liepins
                                            State Bar No. 12338110
                                            eric@ealpc.com
                                            Eric A. Liepins, P.C.
                                            12770 Coit Road, Suite 1100
                                            Dallas, Texas 75251
                                            Telephone: (972) 991-5591
                                            Facsimile: (972) 991-5788
                                            Attorney For Debtor




                                               2
  Case 20-41227      Doc 39     Filed 07/16/20 Entered 07/16/20 11:01:23          Desc Main
                                  Document     Page 3 of 6



                               CERTIFICATE OF SERVICE

       I do hereby certify that on the 16th day of July, 2020, a true and correct copy of the
foregoing document was served, via ECF and regular U.S. mail, on the parties on the attached
mailing matrix.

                                                   /s/ Aaron B. Gottlieb
                                                   Aaron B. Gottlieb




                                               3
                  Case 20-41227           Doc 39     Filed 07/16/20          Entered 07/16/20 11:01:23     Desc Main
Label Matrix for local noticing                    ACAR Document
                                                        Leasing            Page 4 of 6          ACAR Leasing LTD d/b/a GM Financial Leasing
0540-4                                             P.O. Box 9000                                P.O. Box 183853
Case 20-41227                                      Lutherville Timonium, MD 21094-9000          Arlington, TX 76096-3853
Eastern District of Texas
Sherman
Thu Jul 16 10:45:43 CDT 2020
ACAR Leasing LTD d/b/a GM Financial Leasing        AT&T                                         BMO Harris Bank
c/o Wilcox Law, PLLC                               PO Box 630047                                111 W Monroe
P.O. Box 201849                                    Dallas, TX 75263-0047                        Chicago, IL 60603-4095
Arlington, TX 76006-1849


BMO Harris Bank N.A.                               Bank OZK                                     Blue Ridge Financial
3925 Fountain Blvd NE, Ste. 105                    17901 Chenal Parkway                         535 Washington Street
Cedar Rapids, IA 52411-6620                        Little Rock, AR 72223-4786                   Suite 201
                                                                                                Buffalo, NY 14203-1430


COLLIN COUNTY TAX ASSESSOR/COLLECTOR               COLLIN COUNTY TAX ASSESSOR/COLLECTOR         COLLIN COUNTY TAX ASSESSOR/COLLECTOR
Abernathy, Roeder, Boyd & Hullett, P.C.            (Collin County Comm College Dist)            (Collin County)
1700 Redbud Blvd., Suite 300                       Abernathy, Roeder, Boyd & Hullett, P.C.      Abernathy, Roeder, Boyd & Hullett, P.C.
McKinney, TX 75069-3276                            1700 Redbud Blvd., Ste. 300                  1700 Redbud Blvd., Ste. 300
                                                   McKinney, TX 75069-3276                      McKinney, TX 75069-3276

(p)JPMORGAN CHASE BANK N A                         City of Wylie                                Collin County Tax Assessor Collection
BANKRUPTCY MAIL INTAKE TEAM                        Linebarger Goggan Blair & Sampson, LLP       2300 Bloodale Rd., Ste 2324
700 KANSAS LANE FLOOR 01                           c/o Laurie A. Spindler                       McKinney, TX 75071-8517
MONROE LA 71203-4774                               2777 N. Stemmons Freeway
                                                   Suite 1000
                                                   Dallas, TX 75207-2328
Collin County Tax Assessor Collector               Ammar Dadabhoy                               ENGS
2300 Bloomdale Road, Ste. 2324                     Wong Fleming                                 2441 Warrenville Rd. Ste. 310
McKinney, TX 75071-8517                            77 Sugar Creek Center Blvd.                  Lisle, IL 60532-3642
                                                   Ste. 401
                                                   Sugar Land, TX 77478-2203

Aaron B. Gottlieb                                  Eric A. Liepins                              Henry Thomas Moran (SBRA V)
McGlinchey Stafford                                12770 Coit Road                              HTM Trustee Services LLC
6688 N. Central Expressway                         Suite 1100                                   521 W. Wilshire blvd
Suite 400                                          Dallas, TX 75251-1329                        Ste 200
Dallas, TX 75206-3951                                                                           Oklahoma City, OK 73116-7785

Timothy W. O’Neal                                  Linda Reece                                  Reed TMS Logistics
Office of the U.S. Trustee                         1919 S. Shiloh Road, Suite 310, LB 40        615 S Ware
110 N. College Ave.                                Garland, TX 75042-8234                       Tampa, FL 33619-4444
Suite 300
Tyler, TX 75702-7231

Regus                                              Michael Ridulfo                              Royal Transport Express, LLC
101 E Park, Ste. 600                               Kane Russell Coleman and Logan, PC           429 Royal Oak
Plano, TX 75074-8818                               5015 Westheimer Rd.                          Murphy, TX 75094-4322
                                                   Suite 1000
                                                   Houston, TX 77056-5638

Marcus Salitore                                    Joshua P. Searcy                             Simmons Bank
US Trustee Office                                  Searcy & Searcy, P.C.                        PO Box 7009
110 N. College Ave., Room 300                      PO Box 3929                                  Pine Bluff, AR 71611-7009
Tyler, TX 75702-7231                               Longview, TX 75606-3929
                    Case 20-41227           Doc 39       Filed 07/16/20         Entered 07/16/20 11:01:23              Desc Main
Simmons Bank                                           LaurieDocument
                                                              A. Spindler      Page 5 of 6                  Sprint
601 E. 3rd St., 7th Floor                              Linebarger, Goggan, Blair & Sampson                  P.O. Box 660075
Little Rock, AR 72201-1709                             2777 N. Stemmons Frwy Ste 1000                       Dallas, TX 75266-0075
                                                       Dallas, TX 75207-2328


TAB Bank                                               Chad Timmons                                         U.S. Attorney General
4185 Harrison Road, Ste. 200                           Abernathy, Roeder, Boyd & Hullett, PC                Department of Justice
Ogden, UT 84403-6400                                   1700 Redbud Boulevard, Suite 300                     Main Justice Building
                                                       Ste. 300                                             10th & Constitution Ave., NW
                                                       McKinney, TX 75069-3276                              Washington, DC 20530-0001

US Trustee                                             US Trustee                                           WEX Bank
Office of the U.S. Trustee                             110 North College Ave, Room 300                      7090 Union Park Center
110 N. College Ave.                                    Tyler, TX 75702-7231                                 Suite 350
Suite 300                                                                                                   Midvale, UT 84047-6023
Tyler, TX 75702-7231

Stephen G. Wilcox                                      Wylie ISD                                            Wylie ISD
Wilcox Law, PLLC                                       2777 Stemmons Frwy.                                  2777 Stemmon Freeway
P.O. Box 201849                                        Ste. 1000                                            Suite 1000
Arlington, TX 76006-1849                               Dallas, TX 75207-2328                                Dallas, TX 75207-2328


Wylie ISD
c/o Perdue Brandon Fielder et al
1919 S. Shiloh Road, Suite 310, LB 40
Garland, TX 75042-8234




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Bank                                             (d)Chase Bank
P.O. Box 94014                                         P.O Box 94014
Palantine, IL 60094-4014                               Palatine, IL 60094




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)ACAR Leasing LTD d/b/a GM Financial Leasin          (d)AT&T                                              (d)BMO Harris Bank
                                                       PO Box 630047                                        111 W Monroe
                                                       Dallas, TX 75263-0047                                Chicago, IL 60603-4095



(u)Bahadur Dhesi                                       (d)Bank OZK                                          (d)City of Wylie
                                                       17901 Chenal PArkway                                 Linebarger Goggan Blair & Sampson, LLP
                                                       Little Rock, AR 72223-4786                           c/o Laurie A. Spindler
                                                                                                            2777 N. Stemmons Freeway
                                                                                                            Suite 1000
                                                                                                            Dallas, TX 75207-2328
                  Case 20-41227   Doc 39     Filed 07/16/20       Entered 07/16/20 11:01:23     Desc Main
(d)ENGS                                    (u)Engs Commercial Finance
                                                Document              Co. 6 of 6
                                                                   Page              (u)Harpreet Singh
2441 Warrenville Road
Suite 310
Lisle, IL 60532-3642


(d)Reed TMS Logistics                      (d)Regus                                  (d)Simmons Bank
615 S Ware                                 101 E Park                                P.O. Box 7009
Tampa, FL 33619-4444                       Suite 600                                 Pine Bluff, AR 71611-7009
                                           Plano, TX 75074-8818


(d)Sprint                                  (d)TAB Bank                               (d)WEX Bank
P.O. Box 660075                            4185 Harrison Road                        7090 Union Park Center
Dallas, TX 75266-0075                      Suite 200                                 Suite 350
                                           Ogden, UT 84403-6400                      Midvale, UT 84047-6023


End of Label Matrix
Mailable recipients     42
Bypassed recipients     15
Total                   57
